Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/089,153 (reference application; now a US patent) and Application No. 16/206,500 (reference application; now a US patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, the differing limitations of claim 1, referring to HCL cleaning, are taught by Wong reference below (see rejection of claim 1); the rest of the limitations are taught by the claims of US Application No. 15/089,153 and/or US Application No. 16/206,500 (both Applications are tied together through a Terminal Disclaimer).

Allowable Subject Matter
Claims 13-18 are allowed.
To briefly elaborate on the above, by far the best reference teaching most of the limitations is US-2014/0083453 (previously cited).  However, it has a fatal flaw: it applies to a processing chamber itself, and not to a wafer inside the chamber.  In other words, arguing metal chamber, instead of a semiconductor wafer.  The rest of the references do not teach the two contaminants being removed in turns (claim 13), specifically carbon being removed in second step.  Or, at the very least, arguing obviousness of combination seems to be hindsight reconstruction, more than anything else.
This indication of allowance is virtually identical to the ones presented in 2 parent cases.
Claims 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 19 recites in part: “ramping a processing chamber temperature up to a first baking temperature; while at the first baking temperature, performing a first baking process in a hydrogen gas (H2) ambient, wherein the first baking process removes carbon contamination from a semiconductor wafer; while at a second baking temperature, performing a second baking process in the hydrogen gas (H2) ambient, wherein the second baking process removes oxygen contamination from the semiconductor wafer; after removal of the carbon and oxygen contamination, growing an epitaxial layer over the semiconductor wafer by flowing silane (SiH4) gas, hydrogen chloride (HCl) gas, and a dopant gas over the semiconductor wafer at a growth pressure and at a growth temperature, wherein the dopant gas provides for doping of the epitaxial layer during growth”.
Generally speaking, each one of the above elements is obvious in and of itself (see rejections of claims that contain all of these limitations below).   However, given overall narrowness of the claim and the sheer weight of all the different teachings, this Examiner is not ready to argue obviousness of all the separate claim elements, when combined in a single claim. 
This indication of allowance is virtually identical to the ones presented in 2 parent cases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2009/0017603) by Yang et al (“Yang”) in view of (US-5880031) by Wong (“Wong”).
Regarding claim 1, Yang discloses in FIG. 4 and related text, e.g., a method of semiconductor device fabrication, comprising: 
performing a first baking process at a first temperature (“first dry-cleaning process" at 400-700 degrees (pars. 27-28); hence, "baking process"; see end of par. 29, describing epitaxy; hence, "pre-epitaxial”);

after the second baking process, and while at a growth temperature (see par. 24), depositing an epitaxial layer on the semiconductor wafer (see end of par. 29; "epitaxial growth film"; and "source material"; regarding "precursor gas" specifically, see FIG. 4, 131/135/138/141 --> only gas sources are shown), wherein the growth temperature is greater than the first and second temperatures (see par. 24; it specifies that the temperatures between the two different processes is “substantially equal”; in other words, the temperatures are explicitly, not identical; hence, allowing for either temperature being greater than the other, as broadly claimed by the Applicant).

Yang does not disclose “cleaning a surface of a semiconductor wafer loaded within a reactor using a hydrogen chloride (HCl) vapor phase etching process; after cleaning the surface of the semiconductor wafer doing other semiconductor manufacturing steps” (Yang teaches an HF-based process instead). 

Wong discloses in FIG. 3 and related text, e.g., “cleaning a surface of a semiconductor wafer (20) loaded within a CVD reactor (see FIG. 1; reactor shown; it uses various “Chemical Vapors” that it “Deposits”; hence, it broadly reads on “CVD reactor”) using a hydrogen chloride (HCl) vapor phase etching process (see Title and Abstract and col. 1, lines 10-25; “HCL”, “vapor phase” and “etching” are all mentioned; and also, specifically as part of “cleaning”; 


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Yang with “cleaning a surface of a semiconductor wafer loaded within a reactor using a hydrogen chloride (HCl) vapor phase etching process; after cleaning the surface of the semiconductor wafer doing other semiconductor manufacturing steps” as taught by Wong, in order to have a clean, ready for further work on, surface of the wafer (it is all described in Background, col. 1, lines 10-25, Title and Abstract; again, please note that this is similar to what Yang teaches already; it just adds HCl to the mix, which previously only had HF; and now Wong teaches HCl/HF mix).

When these specific teachings of Wong are applied to method of Yang it will result in “after cleaning the surface of the semiconductor wafer, performing a first baking process”, since Wong teaches benefits of using HCL/HF cleaning process (instead of just HF process, taught by Yang in par. 9), then it is ready for other steps, which Yang teaches, which include the baking steps (explained above).

Regarding claim 2, the combined method of Yang and Wong disclose in cited figures and related text, e.g., wherein the epitaxial layer includes a silicon epitaxial layer (par. 5).
Regarding claim 4, the combined method of Yang and Wong disclose in cited figures and related text, e.g., wherein the first temperature, the second temperature, and the growth first of all, what is about? Is 500C qualify as “about 700C”?  What are the exact metes and bounds of word "about”? This limitation is not clear; also, see par. 29; 400-700C range is taught; hence, meeting limitations by overlapping range).

Claims 5, 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over (US-2009/0017603) by Yang et al (“Yang”) in view of (US-5880031) by Wong (“Wong”) as applied to claims above, and further in view of (US-20140057415) by Kronholz et al (“Kronholz”).
Regarding claim 5, Yang and Wong disclose substantially the entire claimed structure as recited in claim 1, except performing each of the first and second pre-epitaxial layer deposition baking processes for a duration greater than about 1 minute.
Kronholz discloses in FIGs. 2-3 and related text, e.g., performing pre-epitaxial layer deposition baking process (“Inert Gas Bake”) for a duration greater than about 1 minute (par. 27; "about 60 seconds"; meeting limitations by overlapping range).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Yang and Wong with “performing pre-epitaxial layer deposition baking process” as taught by Kronholz, since applying a known technique (Yang/Wong are silent on the length of the treatment; Kronholz provides a missing teaching, by letting inventors know that the necessary time can be "relatively short duration, e.g., about 60 seconds") to a known device/method ready for improvement (method of Yang/Wong) to yield predictable results (Yang/ Wong teach the general parameters of a process; Kronholz adds the missing time limitations; hence, the results are predictable, since Kronholz provides some necessary process 
Regarding claim 8, Yang and Wong disclose substantially the entire claimed structure as recited in claim 1, except wherein the precursor gas includes a combination of a Si-based gas, a Cl-based gas, and a hydrogen gas (H2).
Kronholz discloses in FIGs. 2-3 and related text, e.g., wherein the precursor gas includes a combination of a Si-based gas, a Cl-based gas, and a hydrogen gas (H2) (see FIG. 2, 204, 206 & 207; also see par. 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Yang and Wong with “performing pre-epitaxial layer deposition baking process” as taught by Kronholz, since applying a known technique (Yang/ Wong are silent on the details of layer deposition process; Kronholz provides a missing teaching, by listing all the options for precursor gases) to a known device/method ready for improvement (method of Yang/ Wong) to yield predictable results (Yang/ Wong teach the general parameters of a process; Kronholz adds the missing precursor gas details) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 9, the combined method of Yang, Wong and Kronholz disclose in cited figures and related text, e.g., wherein the Si-based gas includes silane (SiH4), and wherein the Cl-based gas includes hydrogen chloride (HCl) gas (see par. 24).
Regarding claim 10, the combined method of Yang, Wong and Kronholz disclose in cited figures and related text, e.g., wherein a flow rate of the hydrogen chloride (HCl) gas is about 200 sccm (par. 29).
Regarding claim 11, Yang and Wong disclose substantially the entire claimed structure as recited in claim 1, except further comprising: prior to performing the first pre-epitaxial layer deposition baking processes, performing a gas purge of the CVD reactor and ramping a CVD reactor temperature up to a processing temperature.
Kronholz discloses in FIGs. 2-3 and related text, e.g., further comprising: prior to performing the first pre-epitaxial layer deposition baking processes (before “232”), performing a gas purge of the CVD reactor (first of all, see par. 24; ability to “purge” is explicitly taught; furthermore, see teachings of adding gases in par. 24 and other places; hence, "purged" state before the gases are added is implied; since the complete listing of added gases is given, the state before that is "purge" by definition) and ramping a CVD reactor temperature up to a processing temperature (see FIG. 3, “230”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Yang and Wong with “further comprising: prior to performing the first pre-epitaxial layer deposition baking processes, performing a gas purge of the CVD reactor and ramping a CVD reactor temperature up to a processing temperature” as taught by Kronholz, since applying a known technique (Yang/ Wong are silent on the details of the procedure before baking/deposition; Kronholz provides a missing teaching, by letting inventors know that the necessary details and providing a detailed diagram (FIG. 3)) to a known device/method ready for improvement (method of Yang/ Wong) to yield predictable results (Yang/ Wong teach the general parameters of a process; Kronholz adds the missing necessary process parameters; therefore, the results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
Regarding claim 12, the combined method of Yang, Wong and Kronholz disclose in cited figures and related text, e.g., further comprising: after the epitaxial layer is deposited, performing a gas purge of the CVD reactor and ramping a CVD reactor temperature down to room temperature (first of all, obvious to add teaching of Kronholz for the same general reasons as in rejection of claim 11 above; second of all, ramping temperature down is shown in FIG. 3 after 240; as far as "room temperature" and "purge", these are inherent results after the whole process is done; after the wafers are removed from chamber and the chamber is turned off, the chamber reaches the temperature of the room and all the gases are within purged (otherwise gas flows around the factory, which is a safety violation --> of course, it is purged beforehand; otherwise the factory would be sued out of business).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over (US-2009/0017603) by Yang et al (“Yang”) in view of (US-5880031) by Wong (“Wong”) as applied to claims above, and further in view of (US-2014/0287588) by Takahashi.
Regarding claim 7, Yang and Wong disclose substantially the entire claimed structure as recited in above claims, except the epitaxial layer is deposited at a growth pressure from about 10Pa to about 100Pa.
Takahashi discloses in FIGs. 1-3 and related text, e.g., the epitaxial layer is deposited at a growth pressure from about 10Pa to about 100Pa (par. 120; by overlapping range).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Yang and Wong with “the epitaxial layer is deposited at a growth pressure from about 10Pa to about 100Pa” as taught by Takahashi, since applying a known technique (Yang/Wong are silent on the details of the epitaxial procedure; Takahashi .

Claims 3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over (US-2009/0017603) by Yang et al (“Yang”) in view of (US-5880031) by Wong (“Wong”) as applied to claims above, and further in view of (US-2015/0340281) by Lee et al (“Lee”).
Regarding claim 3, Yang and Wong disclose substantially the entire claimed structure as recited in above claims, except wherein the first baking process is performed at a first pressure, and wherein the second baking process is performed at a second pressure less than the first pressure.
Lee discloses in FIGs. 1A-C and related text, e.g., a first baking process at first pressure and a second baking process at a second pressure (first of all, Lee deals with the same general concept as Applicant and Yang [Wingdings font/0xE0] cleaning wafer of by-products; Lee also does a two-step cleaning process, just like Applicant and Yang; hence, Lee is very much a related art to what Yang and Applicant teach; second of all, Lee teaches that for the first and second baking process, a very large range of pressures can be used; see pars. 28 (large range taught), 59 (large range) and 88 (also, large range); hence, the teaching wherein the second pressure is less than the first pressure is very much within the ranges of Lee’s teachings, and these teachings are very much in line with Yang’s and Applicants).
is less than the first pressure” as taught by Lee, since applying a known technique (technique/teaching of Lee on the pressure that is appropriate during cleaning/baking operation) to a known device/method ready for improvement (device/method of Yang/Wong; Yang’s invention deals with cleaning/baking, but does not teach the right pressure) to yield predictable results (since the techniques of both Yang/Wong and Lee are broadly similar (cleaning wafer/removing by-products), therefore the results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 6, the combined method of Yang, Wong and Lee disclose in cited figures and related text, e.g., further comprising performing each of the first and second baking processes in a hydrogen gas (H2) ambient (first of all, the motivation to combine is the same as above in claim 3; second of all, Yang teaches Hydrogen/Argon; however, Lee teaches use of Hydrogen both times; hence, use of hydrogen for both baking processes is at least obvious, in light of the combined teachings of all references).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/26/22
	
/MOUNIR S AMER/Primary Examiner, Art Unit 2894